UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6670



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


MARCUS DARRELL MACK,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Norman K. Moon, District Judge.
(CR-97-40, CA-01-973-7)


Submitted:   August 6, 2003                 Decided:   August 25, 2003


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marcus Darrell Mack, Appellant Pro Se. Joseph William Hooge Mott,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Marcus Darrell Mack seeks to appeal the district court’s order

denying relief on his petition filed under §28 U.S.C. § 2255

(2000).   An appeal may not be taken from the final order n a § 2255

proceeding unless a circuit justice or judge issues a certificate

of appealability. See 28 U.S.C. § 2253(c)(1) (2000). A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”            28 U.S.C. § 2253(c)(2)

(2000).    A prisoner satisfies this standard by demonstrating that

reasonable jurists would find that his constitutional claims are

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.              See Miller-El v.

Cockrell, 537 U.S. 322,       , 123 S. Ct. 1029, 1040 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683

(4th    Cir.),   cert.   denied,    534   U.S.   941   (2001).   We   have

independently reviewed the record and conclude that Mack has not

made the requisite showing.        Accordingly, we deny a certificate of

appealability and dismiss the appeal.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                 DISMISSED


                                      2